Title: To James Madison from William Lee, 25 October 1803
From: Lee, William
To: Madison, James


Sir Bordeaux Octr 25. 1803
Since my last official respects under date of the 6th Aug: I have been absent from Bordeaux having by the advice of my Physicians taken a trip to the Mineral Waters of the Pyrenees from whence after a residence there of six weeks I a short time since returned having almost intirely recovered my health to the astonishment of all my friends.
Shortly before my departure for the waters I forwarded you some wine as also a quantity for the President both of which parcels I hope have arrived safe. I was so very ill at the moment as to be confined to my chamber and most part of the time to my bed and was therefore obliged to trust to my friend Mr Perrot to put up these Wines. He chose the best qualities he could find but I am extremely mortified to learn since my return that the White Wines were of Barsac instead of Sauterne and that the Red Wine sent to the President though very superior was not of the growth he wished. The excuses Mr Perrot makes for having deviated from my instructions are that the Ripe Sauterne & Rozan Wines are all in the hands of the English merchants who ask an immoderate price for them say 3#/10s for the first and 7 livres for the last and that therefore he thought it most prudent to send the next best. I wish Sir you would have the goodness to mention to the President how mortified I am that his order has not been strictly complied with and you may rest assured that I shall repair mistake [sic] early in the spring when I expect from the abundant Vintage of this year & other circumstances Wines will be very cheap.
Accompanying this you have a file of the Moniteur. We have nothing new. The armies of the Republic both in Italy & in the confines of Spain are receiving reenforcements every day and the preparations for the descent are still going on. It is said Spain & Portugal have purchased of France their neutrality to which England has consented and that Russia Sweeden & Denmark have entered into a close alliance as some say for the purpose of supporting their neutrality. Some of the well informed men at Paris believe in Peace notwithstanding the active preparations which are going on for War. But the real fact is we know but little in this Country of political affairs & the papers are very barren. Thus much is certain that a general discontent reigns throughout all clases of Citizens. The people are burthened and depressed to death and a change will certainly before long be effected.
We have in this port about sixty flat bottom boats. These Vessels are from sixty to eighty feet long & proportionably wide being so constructed as to draw three & a half feet water at the bow & 4½ feet aft they are to carry a heavy piece of ordinance in the Bow and are well decked with hatches that unship fore & aft. They resemble very much the Coasters which ply from New York to Albany. They will contain from 150 to 300 Men & are large enough to go to China. With much respect I am Sir Your obedient Servt.
William Lee
 

   
   RC (DLC). Addressed as “a private letter.”


